October 2, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                         LINDA BRUEGGEBORS, Appellant

NO. 14-12-00078-CV                         V.

                     KINGWOOD SENIOR VILLAGE, Appellee
                       ________________________________

       Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on January 9, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Linda Brueggebors.


      We further order this decision certified below for observance.